
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 87
		IN THE HOUSE OF REPRESENTATIVES
		
			November 10, 2011
			Mr. Bilirakis
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that an
		  appropriate site at the former Navy Dive School at the Washington Navy Yard
		  should be provided for a memorial to honor the members of the Armed Forces who
		  have served as divers and whose service in defense of the United States has
		  been carried out beneath the waters of the world.
	
	
		Whereas United States Navy divers have received seven
			 Medals of Honor for multiple acts of heroism dating back to 1915;
		Whereas United States Navy divers received the only
			 peacetime Medals of Honor ever awarded;
		Whereas United States Navy divers significantly
			 contributed to the salvage and restoration of Pearl Harbor after the Japanese
			 attack in 1941;
		Whereas United States Navy divers addressed critical beach
			 and harbor clearances and recoveries in all United States wars since
			 WWI;
		Whereas United States Navy divers significantly
			 contributed to the winning of the Cold War by diving on Soviet communications
			 cables at extreme depths;
		Whereas United States Navy divers made critical recoveries
			 of Space Shuttles Challenger and Columbia;
		Whereas United States Army divers were instrumental in the
			 clearance of underwater munitions at ports and harbors in WWII;
		Whereas United States Army divers were crucial to
			 maintenance and repair of vessels and aircraft recovery during the Vietnam
			 War;
		Whereas United States Army divers salvaged vessels during
			 the first Gulf War, a Soviet vessel in Somalia, and numerous vessels during the
			 humanitarian operation in Haiti;
		Whereas United States Army divers deployed to the Persian
			 Gulf region in support of Operation Iraqi Freedom;
		Whereas United States Army divers have performed
			 humanitarian relief efforts to clear international ports and harbors after
			 natural disasters;
		Whereas United States Army divers have performed hundreds
			 of missions for United States Army Corps of Engineers to maintain the dams,
			 locks and waterways of the United States;
		Whereas United States Army divers have performed
			 lifesaving recompression treatments on injured military and civilian
			 personnel;
		Whereas United States Marine Corps divers were essential
			 to the development of the buoyant ascent technique which allows forces to
			 deploy from submarines at depth and return to a submerged submarine allowing
			 for the completion of a range of covert missions;
		Whereas United States Marine Corps divers were essential
			 to the testing and development of the Fulton Skyhook, intended for the
			 sophisticated snatch pickup of troops from remote areas;
		Whereas United States Air Force divers, specifically
			 Pararescuemen and Combat Controllers, have conducted crucial Department of
			 Defense's missions in support of NASA missions and efforts in Iraq and
			 Afghanistan;
		Whereas United States Coast Guard divers undertook
			 clandestine infiltration missions in the European and Pacific Theaters of
			 WWII;
		Whereas United States Coast Guard divers assisted in the
			 recoveries of Air Florida flight 90, the Space Shuttle Challenger, and numerous
			 other aircraft and vehicles;
		Whereas United States Coast Guard divers provided critical
			 underwater ship husbandry support during the historic 1957 exploration of the
			 Northwest Passage;
		Whereas United States Coast Guard divers have enhanced
			 scientific achievements through collection of marine samples in the Arctic and
			 Antarctic regions;
		Whereas United States Coast Guard divers have ensured the
			 safety of shipping in the Pacific Islands; and
		Whereas United States Coast Guard divers have established
			 a security posture throughout the homeland during ports, waterways, and coastal
			 security inspections following the terrorist attacks of September 11, 2001:
			 Now, therefore, be it
		
	
		That it is the sense of Congress that the
			 Secretary of the Navy should provide an appropriate site at the former Navy
			 Dive School at the Washington Navy Yard for a memorial, to be paid for with
			 private funds, to honor the members of the Armed Forces who have served as
			 divers and whose service in defense of the United States has been carried out
			 beneath the waters of the world, so long as the Secretary of the Navy has
			 exclusive authority to approve the design and site of the memorial.
		
